DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 2-4 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 11 and 18 have been amended to recite that the FMLEs describe SLMEs in the selected combo page as well as additional SLMEs stored to a different selected combo page. However, the applicant’s originally filed specification (see, e.g., p10:29-p11:5) only describes that “multiple pages of SLBs may be described by each FLB.”  The applicant continues to describe the operation when multiple pages of SLBs are present by detailing wherein “a combo page as used herein represents more than a single page of data.”  Thus, the FLME supported by the originally filed specification is limited to describing SLMEs stored to multiple pages of the same combo page. Therefore, the addition of a limitation which requires the FLMEs to describe additional SLMEs stored to a different selected combo page is considered to be new matter.

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses first and second level mapping tables for flash memory (see, e.g., Munsil et al.) and additionally discloses storing references of first and second tables in a flash memory page (see, e.g., Cohen et al.)  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific mapping details of storing a plurality of the SLBs and a single FLB to a combined page of the NVM and retrieving a selected number of the SLBs and the single FLB from the combo page, as are now included in the allowed claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 09NOV2021 with respect to the drawings have been fully considered but they are not persuasive. 
The applicant argues that Figure 1 is not prior art because it is clear from the specification that various embodiments of the applicant’s invention can be incorporated in the device of Fig 1.  The applicant further draws attention to a portion of the specification which reads “FIG. 2 shows a data storage device 110 as a particular embodiment of the device 100 in FIG. 1.”  With respect to Figure 1, the absence of features which are attributed to an embodiment of the instant invention (as shown by comparison to Figure 2) and the fact that the applicant’s invention can be incorporated .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137